Citation Nr: 1437807	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1957 to June 1961 and from May 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal is currently with the Jackson, Mississippi, RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to aid and attendance and/or housebound benefits.  He contends that he requires the regular aid and attendance of another person, primarily due to his service-connected back disability.

A VA examination was ordered to determine whether he requires the regular aid and attendance of another person.  The examiner was asked to "distinguish between the effects of service-connected and nonservice-connected disabilities that might render the Veteran in need of aid and attendance."  The opinion furnished in July 2012 does not fulfill this requirement, noting only that several conditions play a major role in the Veteran's need for aid and attendance.  Therefore, another examination and opinion are required to determine whether the Veteran currently requires the regular aid and attendance of another person, or whether he is housebound- specifically due to his service-connected disabilities.

In addition, the November 2013 supplemental statement of the case (SSOC) references 'electronically-stored' treatment records dated from December 2012 to November 2013 from the Memphis, Tennessee VA medical center (VAMC).  The most recent VA records in the Veteran's file, electronically or otherwise, are dated through December 2010.  The appeal must be remanded so that these records can be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have treated him since December 2010 for his service-connected disabilities.  Obtain all records that are adequately identified.

2.  All treatment records generated since December 2010 by the Memphis, Tennessee VAMC should be obtained and associated with the Veteran's file. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his back symptoms, and the impact of that condition on his need for aid and attendance of another.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Then, schedule the Veteran for a VA aid and attendance examination by an appropriate clinician to determine whether his service-connected disabilities are of such nature/gravity as to entitle him to SMC based on the need for aid and attendance or by reason of being housebound.  

After reviewing the file and conducting any necessary testing, the examiner is to state whether; independent of any nonservice-connected conditions, the Veteran's service-connected disabilities render him helpless, or so nearly helpless, as to require the regular aid and attendance of another person.  The examiner is to include comment on whether the service-connected disabilities result in:

a)  an inability to dress or undress himself;

b)  an inability to keep himself ordinarily clean and presentable; 

c)  a frequent need for adjustment of special orthopedic appliances (such as a wheelchair) which cannot be done without assistance (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 

d)  an inability to feed himself through loss of coordination of the upper extremities or weakness; 

e)  an inability to tend to the wants of nature; 

f)  a physical or mental incapacity that requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.    

The examiner is also state whether the Veteran is permanently bedridden, that is, whether he is required to remain in bed through the essential character of his service-connected back disability.

Finally, the examiner should also address whether the Veteran is substantially confined to his dwelling or immediate premises due to his service-connected back disability and whether it is reasonably certain that this disability and resultant confinement will continue through his lifetime.

The examination report must include a complete rationale for all opinions expressed.  In providing the requested opinions, the examiner should consider the effects of any prescribed medication for the Veteran's back disability.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



